             Case 4:18-cv-05383-JSW Document 52 Filed 08/29/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION
 DKR CONSULTING LLC,
                                                   Case No. 4:18-cv-05383-JSW
                                 Plaintiff,
                                                   [PROPOSED] ORDER GRANTING
               v.                                  PLAINTIFF'S MOTION TO
                                                   WITHDRAW AS COUNSEL AND TO
 PINTEREST, INC.,                                  STAY THE CASE
                                 Defendant.

         For good cause shown, IT IS HEREBY ORDERED that Plaintiff’s Motion to Withdraw

as Counsel is GRANTED, effective upon the entry of appearance by substitute counsel for

Plaintiff.

        IT IS FURTHER ORDERED that this case be stayed for forty five (45) days to allow

Plaintiff to identify substitute counsel.
                                           by no later than October 25, 2019, the parties shall file a
       IT IS FURTHER ORDERED that a hearing to show cause is set for _________, 2019, to
                     a stipulation
address dismissal or rescheduling of the case management dates as appropriate.
                    ^


DATE: August ____,
                29 2019                               SO ORDERED
San Francisco, California
                                                      ___________________
                                                      Jeffrey Steven White
                                                      United States District Judge
